Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 1 of 7 PageID #:8145




                           Exhibit 2
                    Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 2 of 7 PageID #:8146




                                                                                          il




                                                                                                      Hamilton Entrance




      Children's Room has                                                                                 Fire Panel
      2 Fire Extinguishers
      Kitchen Area
      Front Door
      1 Panic Alarm
      Desk
                                                                                           D
                                                                                           D
                                                                                           □
                                                                                           D




                                                                                     I    Fire Hose/Fire Extinguisher
1-1-1 Ground Floor Elevator Lobby
                                                                                          Manual Pull Station
Smoke Detectors; Ground Floor         Cook County Juvenile Detention Center - East •
Detectors and Pull Stations                                                               [,"ire Extinguisher
                                                    FIRST FLOOR                    •
Southwest Section
1-1-2 Ground Floor Smoke Detectors
Pull Stations; Northeast, Northwest
and Southeast Sections
                                                                                     ••   Panic Alarm


                                                                CCSAO T.S. v. 20TH CENTURY 3584
                         Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 3 of 7 PageID #:8147




                                                          Stairwells lead to North/South Gyms


                                                                               i




    2-1-l 2nd Floor Elevator Lobby
    Smoke Detectors; 2nd Floor Smoke
    Detectors and Pull Stations
    Southwest, Northeast and
    Northwest Sections
    2-1-2 2nd Floor East Smoke Detectors                                                           I   Fire Hose/ Fire Extinguisher
    and Pull Stations; 2nd Floor West
                                                                                                       Manual Pull Stations
    Smoke Detectors                        Cook County Juvenile Detention Center - East •
    2-2-2 2nd Floor Kitchen Pull Smtions
    2nd Floor Smoke Detectors and Pull
                                                        SECOND FLOOR                               e   AED

    Smtions Southeast Section
    2-7-2 Mezzanine Sprinkler System;
    2nd Floor Sprinkle,· System; Gym
                                                                    0                              •   Panic Alarm




                                                                                 CCSAO T.S. v. 20TH CENTURY 3585
    Sprinlder System

\
                    Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 4 of 7 PageID #:8148




                Quadrant                                                                                  Quadrant
                3H10- 3Hl8                                                                                3A1 - 3A18
                3]1 - 3J18                                                                                3B1 - 3B18
                3K1 - 3K18                                                                                3C16 - 3C30




                                                                                                         MEDICAL
                                                                                                        Fire Extinguisher -
                                                                                                        Laboratory Clinic




       Fire Extinguisher - Scornge                                                                      Fire Extinguisher -
       Wings Center                                                                                     Medical Records
                                                                                                        Fire Extinguisher




            Quadrant
                                                                                                        Quadrant
            3F1 - 3F18
                                                                                                   i: 3Cl - 3C15
            3G1 - 3G18                                                                             !I     ;; 3D1 - 3D18
            3H1-3H9                                                                                ii        3E1 - 3E18
                                                                                         . ______ ··--~--~/




                                       Cook County Juvenile Detention Center - East ■
                                                                                          Fire Hose/Fire Extinguisher




                                                                                     -
                                                                                          Manual Pull Station
    3-1-1 3rd Floor Smoke Detectors                 THIRD FLOOR                     •     Fire Extinguisher
    and Pull Stations
    3-7-2 3rd Floor Sprinkler System
                                                          e                          •    AED - Nurses Station - Medical



                                                                CCSAO T.S. v. 20TH CENTURY 3586
\
    Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 5 of 7 PageID #:8149




                                                                               AED
                                                                              Fire Hose/Fire Extinguisher

                Cook County Juvenile Detention Center - East • Manual Pull Station
                            FOURTH FLOOR                     4--1 -1 4th Floor Smoke Detectors
                                                                          and Pull Stations

                                         @                                4'7-2 4th Floor Sprinkler System



                                                 CCSAO T.S. v. 20TH CENTURY 3587
'
Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 6 of 7 PageID #:8150




                                                                   e    AED

            Cook County Juvenile Detention Center - East           I    Fire Hose/Fire Extinguisher

                          FIFTH FLOOR                               e   Manual Pull Station


                                    e                              5-1-1 5th Floor Smoke Detectors
                                                                   and Pull Stations
                                                                   5-7-2 5th Floor Sprinkler System

                                           CCSAO T.S. v. 20TH CENTURY 3588
Case: 1:16-cv-08303 Document #: 422-2 Filed: 02/09/21 Page 7 of 7 PageID #:8151




                                 0   □    □      □   0   □   0   □




            Cook County Juvenile Detention Center - East             I   Fire Hose/Fire Extinguisher
                      CONCOURSE LEVEL                                •   Manual Pull Station


                                     0                               •   Fire Extinguish~r


                                              CCSAO T.S. v. 20TH CENTURY 3589
